People v Reingold (2017 NY Slip Op 06389)





People v Reingold


2017 NY Slip Op 06389


Decided on August 30, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2016-07766

[*1]People of State of New York, respondent,
vCorey Reingold, appellant.


Lynn W. L. Fahey, New York, NY (Mark W. Vorkink of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Roni C. Piplani, and Joseph Z. Amsel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Paynter, J.), dated July 19, 2016, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant was convicted, upon his plea of guilty, of distribution of child pornography. After a hearing pursuant to the Sex Offender Registration Act (see Correction Law art 6-C), the Supreme Court declined the defendant's request to downwardly depart from the presumptive risk level assigned by the Board of Examiners of Sex Offenders and instead designated him a level three sex offender.
Contrary to the defendant's contention, the Supreme Court did not improvidently exercise its discretion in declining to downwardly depart from the presumptive risk level, particularly in light of the defendant's admissions to several incidents of sexual contact with children (see generally People v Gillotti, 23 NY3d 841, 861).
Accordingly, the defendant was properly designated a level three sex offender.
MASTRO, J.P., RIVERA, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court